           Case 1:17-cr-00398-ER Document 98 Filed 04/09/20 Page 1 of 5
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 9, 2020

By ECF
The Honorable Edgardo Ramos
United States District Judge, S.D.N.Y.
40 Foley Square
New York, New York 10007


               Re:     United States v. Paul Dean
                       17 Cr. 398 (ER)

Dear Judge Ramos:

       The Government writes in response to defendant Paul Dean’s motion dated April 3, 2020
requesting compassionate release from incarceration pursuant to 18 U.S.C. § 3582(c)(1)(A). In
his submission, Dean concedes that he has failed to exhaust his administrative remedies. Because
such exhaustion of administrative remedies is mandatory, the court lacks the authority to grant
compassionate release at this time. Furthermore, because Dean cites no specific basis for relief
beyond the general threat posed by COVID-19, he has not demonstrated an “extraordinary and
compelling reason” that warrants reducing his sentence.

   I.      Dean’s Motion

        By Dean’s account, he first filed his application to the Bureau of Prisons barely eight days
ago, on or about March 31, 2020, and received a prompt response from regarding the Bureau of
Prisons’ procedures in response to COVID-19 just three days later, on or about April 2, 2020. (See
Dkt. No. 96 at 2 & Ex. D.) Contrary to Dean’s characterization, the letter plainly did not deny
Dean relief. (See Dkt. No. 96, Ex. D at 2.) Indeed, Dean filed a subsequent letter seeking relief on
or about April 6, 2020, which he concedes is pending before the Bureau of Prisons. (Dkt. No. 96,
Ex. E.)

        Dean acknowledges that he is in “relatively good health” and “does not have any
comorbidities to the virus.” (See Dkt. No. 96 at 1, 3.) Dean is currently incarcerated in a facility,
USP Canaan in Pennsylvania, where only a small number of COVID-19 cases have been reported
to date. (Id. at 1 (noting that one inmate and one staff member had tested positive for COVID-19
as of April 6, 2020).)
           Case 1:17-cr-00398-ER Document 98 Filed 04/09/20 Page 2 of 5




    II.    Dean’s Failure to Exhaust Administrative Remedies is Fatal to His Motion

        Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment once
imposed, except under limited circumstances. Once such circumstance is the so-called
compassionate release provision, which provides that a district court “may reduce the term of
imprisonment” where it finds “extraordinary and compelling circumstances.” Id.
§ 3582(c)(1)(A)(i). A motion under this provision may be made by either the Bureau of Prisons or
a defendant, but in the latter case only “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the warden of the defendant's facility,
whichever is earlier.” Id. (emphasis added). Thus, where a compassionate release motion is
brought by a defendant who has not “fully exhausted all administrative rights,” the district court
“may not” modify his term of imprisonment.

        Section 3582(c)(1)(A)’s exhaustion requirement is therefore mandatory. It is critical, in
this context, to note that Section 3582(c)’s exhaustion requirement is statutory, and thus is not the
sort of judicially-crafted exhaustion requirement that “remain[s] amenable to judge-made
exceptions.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). By significant contrast, statutory
exhaustion requirements “stand[] on a different footing.” Id. There, “Congress sets the rules—and
courts have a role in creating exceptions only if Congress wants them to.” Id. Thus, where a statute
contains mandatory exhaustion language, the only permissible exceptions are those contained in
the statute. Id.; see also Bastek v. Fed. Crop. Ins., 145 F.3d 90, 94 (2d Cir. 1998) (“Faced with
unambiguous statutory language requiring exhaustion of administrative remedies, we are not free
to rewrite the statutory text.”).

        As described above, Section 3582(c)(1)(A) contains mandatory exhaustion language with
no statutory exceptions. The plain language of the statute makes clear that a court “may not”
modify a sentence unless, as relevant here, the defendant has first “fully exhausted all
administrative rights” or waited 30 days after transmitting his request to the warden. Unlike the
Prison Litigation Reform Act, for example, there is no statutory qualifier that a defendant need
only exhaust all “available” remedies. 1 Thus, Section 3582(c)(1)(A) is a mandatory exhaustion
provision with no applicable exceptions. Cf. Fry v. Napoleon Community Schools, 137 S. Ct. 743,
750 (2017) (statute requiring that certain types of claims “shall be exhausted” is a mandatory
exhaustion provision for those types of claims). For this reason, as Judge Cote has explained, this
court lacks the authority to grant the defendant’s motion at this time. United States v. Monzon,
2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020).

       In recent weeks, numerous defendants around the country have cited the unusual
circumstances presented by COVID-19 as a basis for compassionate release, and have argued that
the exhaustion requirement should be excused. The only court of appeals to have addressed the

1
  In particular, the PLRA demands that an inmate exhaust “such administrative remedies as are
available,” meaning that the only permissible exception to exhaustion is where the remedies are
“unavailable.” Ross, 136 S. Ct. at 1856-58 (emphasis added); see also id. at 1855 (criticizing the
“freewheeling approach” adopted by some courts of appeals to exhaustion requirements, and
overruling precedent from the Second Circuit and other circuits that had read additional exceptions
into the rule). Here, no such exception exists in the statute.
           Case 1:17-cr-00398-ER Document 98 Filed 04/09/20 Page 3 of 5




question has rejected the argument and required exhaustion. See United States v. Raia, __ F.3d __,
2020 WL 1647922, at * (3d Cir. Apr. 2, 2020). In Raia, the Third Circuit recognized the serious
concerns presented by COVID-19, but held that, in light of these concerns, as well as the BOP’s
statutory role and its “extensive and professional efforts to curtail the virus’s spread, . . . strict
compliance with Section 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
importance.” Id. at *2. The vast majority of district courts have also required exhaustion despite
COVID-19 claims. 2 These decisions are consistent with the plain language of Section 3582(c).

        Clearly, COVID-19 presents unusual circumstances, in which compassionate release
decisions should be made expeditiously. But the text of Section 3582 contains no exigency
exception for such circumstances, and indeed the text affirmatively refutes the availability of such
an exception in two respects. First, while many statutory exhaustion provisions require exhaustion
of all administrative remedies before a claim is brought in court, Section 3582 provides an
alternative: exhaustion of all administrative rights or the lapse of 30 days from the warden’s receipt
of the inmate’s request for compassionate release, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).
This alternative suggests that the Congress recognized that even if compassionate release requests
cannot always await the full administrative process to be completed, the BOP should have at least
30 days to act on such a request. Second, in cases presenting the most urgent circumstance –
inmates diagnosed with a terminal illness – Section 3582(d) requires the BOP to process any
application for compassionate release in 14 days. That the Congress allowed 14 days to process
the claims of even a terminally ill inmate suggests that it could not have intended to allow a shorter
period – which excusing exhaustion would provide – in a case, such as this, where the risk to the
inmate, while serious, remains potential.

       As the Third Circuit properly recognized, the mandatory exhaustion requirement
accommodates the valuable role that the BOP plays in the compassionate release process. Informed
decisions about compassionate release require the collection of information, like disciplinary
records and medical history, that the BOP is uniquely suited to obtain and which will benefit both
the BOP and later the court evaluating such claims. The BOP is also well situated to make relative
judgments about the merits of compassionate release petitions—particularly at a time like this
when many inmates are making petitions advancing similar claims—and adjudicate those positions
in a consistent manner. The court may of course review those judgments, but the Congress

2
 See United States v. Hernandez, No. 18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar.
25, 2020); United States v. Cohen, No. 18 Cr. 602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y.
Mar. 24, 2020); United States v. Carver, No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa.
Apr. 1, 2020); United States v. Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La.
Apr. 1, 2020); United States v. Williams, No. 15 Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar.
30, 2020); United States v. Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27,
2020); United States v. Zywotko, No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27,
2020); United States v. Eberhart, No. 13 Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar.
25, 2020); United States v. Gileno, No. 19 Cr. 161, 2020 WL 1307108, *3 (D. Conn. Mar. 19,
2020). But see United States v. Perez, No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y.
Apr. 1, 2020); United States v. Colvin, No. 19 Cr. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
Apr. 2, 2020). Both Perez and Colvin relied on Washington v. Barr, 925 F.3d 109 (2d Cir. 2019),
which as discussed further below, is inapposite because it involves judge-made exhaustion
doctrine.
          Case 1:17-cr-00398-ER Document 98 Filed 04/09/20 Page 4 of 5




expressed its clear intent that such review would come second, with the benefit of the BOP’s initial
assessment.

       To ignore this mandatory exhaustion requirement would be legal error.

        Washington v. Barr, 925 F.3d 109 (2d Cir. 2019) is inapposite. That case involved the
invocation of a judge-made exhaustion doctrine. See id. at 116 (stating that the statute in question
“does not mandate exhaustion of administrative remedies” but finding that exhaustion requirement
was nevertheless appropriate); id. at 118 (“Although not mandated by Congress, [exhaustion] is
consistent with congressional intent.”). Thus, it was appropriate for the court to consider judge-
made exceptions. See Ross, 136 S. Ct. at 1857. But this case involves a mandatory, statutory
exhaustion requirement, which allows for no such exceptions. See Bastek, 145 F.3d at 95 (rejecting
application of various exceptions to exhaustion requirement where clear statutory requirement
exists); Theodoropoulos v. INS, 358 F.3d 162, 172 (2d Cir. 2004) (rejecting futility exception to
exhaustion requirement in Immigration and Nationality Act because such an exception is “simply
not available when the exhaustion requirement is statutory,” as opposed to judicial); United States
v. Gonzalez-Roque, 301 F.3d 39, 46-48 (2d Cir. 2002) (rejecting argument that statutory
exhaustion requirement for collaterally attacking a removal order should be excused in light of
defendant’s pro se status in removal proceedings).

        To be sure, Washington states that: “Even where exhaustion is seemingly mandated by
statute or decisional law, the requirement is not absolute. The Supreme Court itself has recognized
exceptions to the exhaustion requirement under ‘three broad sets of categories.’” Washington, 925
F.3d at 118 (emphasis added) (quoting McCarthy v. Madigan, 503 U.S. 140, 146 (1992)). But the
inclusion of the phrase “by statute” is not supported by the citation that follows. McCarthy is
another case involving a judge-made exhaustion requirement. See McCarthy, 503 U.S. at 152
(“Congress has not required exhaustion of a federal prisoner’s Bivens claim.”). It thus provides no
support for the notion that exhaustion mandated “by statute” is not absolute. See Bastek, 145 F.3d
at 95 (rejecting application of McCarthy exceptions in a statutory case). Further, when Washington
goes on to discuss three recognized exceptions to exhaustion, it is describing three exceptions
recognized in McCarthy in the judge-made context. But as the Supreme Court made crystal clear
in Ross, this ignores the critical distinction between statutory and judge-made exhaustion
requirements. Given that Washington was a judge-made exhaustion case, its statement that
exhaustion mandated “by statute” is “not absolute” is dicta, and cannot supplant the clear
statements to the contrary in cases like Ross and Bastek.

        Thus, Judge Torres erred by citing Washington’s discussion of judge-made exceptions to a
judge-made exhaustion rule to justify excusing exhaustion under Section 3582(c). See United
States v. Perez, 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020) (relying on Washington).

        In sum, the analysis of a statutory exhaustion requirement must “begin[] with the text” and
utilize “ordinary interpretive techniques.” Ross, 136 S. Ct. at 1856 and 1858 n.2. As set forth
above, the text of Section 3582(c) provides for no exceptions.
               Case 1:17-cr-00398-ER Document 98 Filed 04/09/20 Page 5 of 5




      III.      Dean Fails to Demonstrate Any “Extraordinary and Compelling Reason”
                Justifying Release

        Dean’s motion should also be denied on its merits. As the proponent of the motion, the
defendant bears the burden of proving “extraordinary and compelling reasons” exist under the
above criteria to justify early release. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.
1992) (“A party with an affirmative goal and presumptive access to proof on a given issue normally
has the burden of proof as to that issue.”). Dean plainly fails to meet that burden.

        Without a doubt, COVID-19 poses a serious threat worldwide, both within Bureau of
Prisons facilities and to the community at large. But Dean provides no reason why the COVID-19
threat poses risks to him personally any more than the general prison population, let alone any
basis to find that it constitutes an “extraordinary and compelling reason” for his release. Dean
concedes that he is in good health and does not possess any particular attributes that make him
uniquely vulnerable to the threat of COVID-19. (See Dkt. No. 96 at 1, 3.) Dean does not allege
that he has been exposed to any individuals with COVID-19 or currently has any symptoms, and
acknowledges that at his institution, there currently are only two reported cases of COVID-19.
(See Dkt. No. 96 at 1.) By Dean’s logic, any and all inmates should be immediately released
because of the pandemic. That is not and cannot be the law.

        Granting the defendant’s request would not comport with the purposes of sentencing—here,
principally the seriousness of the offense and the need for general deterrence—and would not be
appropriate based on Dean’s highly generalized concerns. See, e.g., United States v. Credidio, No. 19
Cr. 111 (PAE), ECF No. 62 (S.D.N.Y. Mar. 30, 2020) (denying motion for compassionate release and
reduction of sentence to home confinement in light of COVID-19 pandemic for 72-year old defendant
sentenced in Feb. 2020 to 33 months’ imprisonment because lengthy term of imprisonment was
required for reasons stated at sentencing).

                                            Conclusion

        The Court should deny the defendant’s motion on the basis that he has failed to exhaust his
administrative remedies and the Court lacks the authority to grant compassionate release at this
time. Even if the Court had such authority, it should deny the defendant’s motion because the
defendant has not demonstrated an “extraordinary and compelling” reason to modify his sentence
for an extremely serious crime that breached the public’s trust.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                  By: s/ Kimberly J. Ravener
                                                     Kimberly J. Ravener
                                                     Assistant United States Attorney
                                                     (212) 637-2358

cc:          Abraham George, Esq.
